In an action in the Supreme Court, Kings County, to construe a will, the appeal is from an order granting a motion to dismiss the complaint, and from the judgment entered thereon. The motion was made on the ground that in its discretion the Supreme Court should decline to accept jurisdiction of the action. Order and judgment unanimously affirmed, with $10 costs *701and disbursements. The subject matter of the action is within the jurisdiction of the Surrogate’s Court, Nassau County, and is in fact a phase of a proceeding long pending in that court. No special facts have been shown to warrant the retention of jurisdiction in the Supreme Court. (Noll v. Ruprecht, 256 App. Div. 926, affd. 282 N. Y. 598; Evans v. Appell, 211 App. Div. 105; Lawrence v. Littlefield, 215 N. Y. 561.)
Present — Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ.